Citation Nr: 9924128	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a skin condition 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
May 1969.  

This appeal arises from a March 1994 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a skin condition on a direct basis and also as secondary 
to Agent Orange exposure.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1994.  A hearing was also held on 
October 1, 1997, in Washington, D.C., before Barbara B. 
Copeland, who is a member of the Board of Veterans' Appeals 
(Board) and is rendering the final determination in this 
claim and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board remanded the instant claim in November 1997 for 
further development.  By Board decision of September 1998, 
new and material evidence was submitted sufficient to reopen 
the claim for service connection for a skin condition.  The 
claim was reopened and remanded for other development and the 
claim for service connection for a skin condition due to 
Agent Orange exposure was held in abeyance during the 
pendency of the remand.  

This case now returns for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran had active service in Vietnam during the 
Vietnam era.  

3.  The veteran is not a combat veteran.  

4.  The veteran has not been diagnosed with any skin 
condition recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  A skin condition is not attributable to service or Agent 
Orange exposure in service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service, nor is it a result of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative, contend, in essence, that 
the veteran has a skin condition attributable to service, and 
in the alternative, specifically attributable to Agent Orange 
exposure in service.  It is important to note at the outset 
that in a September 1998 Board decision, the veteran was 
found to have submitted new and material evidence sufficient 
to reopen his claim for service connection for a skin 
condition.  The claim was well grounded and remanded for 
further development.  

The Board notes that the veteran's claim for service 
connection for a skin disease on a direct basis and, in the 
alternative, attributable to Agent Orange is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a plausible claim.  Service medical records, 
service records, and VA and private treatment records were 
obtained and associated with the claims folder.  The veteran 
was afforded a hearing before the Board in Washington, D.C., 
in October 1997.  The claim has also been remanded on two 
occasions for further development.  The record is complete; 
VA has fulfilled its duty to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Factual Background

Service medical records show that at the time of the 
veteran's induction into service, it was noted that he had a 
sebaceous cyst of the right brow.  However, clinical 
evaluation of the skin proved normal.  In March 1969, he was 
seen in a field hospital for a questionable sebaceous cyst of 
the forehead.  He was referred to the plastic surgery clinic.  
The examiner stated that he felt that the cyst of the 
veteran's forehead was a dermoid cyst that should be removed 
under general anesthesia, stateside.  No findings, treatment 
or diagnosis related to a skin condition of the leg was noted 
in service medical records.  The Report of Medical History 
for induction in July 1967 and separation in May 1969 
indicate that the veteran answered "no" when asked if he 
ever had skin diseases.  

After service, the veteran filed an initial claim in May 1969 
for service connection for a skin condition of the legs and 
body.  He was scheduled for an appointment for a VA 
examination in June 1969.  He was instructed to notify the 
hospital or clinic immediately if he was unable to keep his 
scheduled appointment.  In July 1969, VA received a note from 
the veteran indicating that he was unable to keep his VA 
examination appointment.  He also indicated that the rash had 
cleared and that if it returned, he would contact VA as soon 
as possible.  

By decision of July 1969, service connection was denied for a 
skin condition based on the veteran's failure to report for 
his scheduled examination.  

VA outpatient treatment records dated from February 1982 to 
November 1985, were obtained and associated with the claims 
folder.  These records show that the veteran was seen for 
possible Agent Orange exposure.  Agent Orange examination was 
also performed.  A biopsy was performed on a left leg lesion 
which revealed hyperkeratosis, acanthosis and chronic 
inflammation (?acrodermatitis verruciformis); no evidence of 
malignancy in the specimen examined and intradermal nevus.  

In August 1993, the veteran filed a claim for service 
connection for a skin condition due to Agent Orange exposure.  
He indicated, in pertinent part, that he served in Vietnam 
with considerable time in the field as a radio operator.  He 
also maintained that he served in numerous areas where Agent 
Orange had been sprayed to keep the cover down.  

In October 1993, the veteran underwent a VA examination.  He 
related that he had a skin condition of the left leg that had 
been present for approximately 10 years.  He related an 
itching sensation involved in the left leg and stated that it 
sometimes became swollen.  Physical examination revealed an 
erythematous lesion of the left leg below the knee.  The left 
calf measured 34 centimeters while the right calf measured 
32 centimeters.  He had evidence of varicose veins involving 
the left leg.  The pertinent diagnostic impression was left 
leg skin lesion.  

A June 1994 affidavit was submitted to the RO by the 
veteran's comrade-in-arms.  This statement indicated, in 
pertinent part, that he served with the veteran prior to and 
all during his service in Vietnam.  He stated that the 
veteran developed a skin rash on his leg during their time in 
Vietnam.  He observed that the veteran's skin rash progressed 
over a 25 year period since they returned home.  He also 
indicated that he and the veteran had remained in contact 
throughout this time period and although he was not qualified 
to offer a medical opinion, it appeared to him that the rash 
had grown larger and had not appeared to lessen during that 
time.  

A VA outpatient treatment record dated July 1994, was 
associated with the claims folder.  The veteran complained of 
draining leg ulcers off and on with aching and itching.  
Physical examination revealed the presence of left leg 
scarring over the left anterior leg.  There were pruritic 
lesions.  There was no discharge or any sign of infection 
noted.  The assessment was lichen planus nodularis, chronic, 
left anterior leg.  The examiner noted that the main problem 
was pruritus over the area.  The veteran was instructed to 
follow-up with his primary care physician; he was provided a 
dermatology consultation and it was noted that he had lichen 
planus nodularis since 1968 and that he was exposed to Agent 
Orange.  

The veteran gave personal hearing testimony before a hearing 
officer at the RO in August 1994.  He related that he had a 
skin condition in Vietnam and that his comrade-in-arms, wife 
and mother were all aware.  He related that his wife and 
mother knew he did not have the skin condition prior to 
service and that he had it upon his return from Vietnam.  He 
stated that his comrade-in-arms knew that he contracted the 
skin condition while in Vietnam and that he also had 
contracted a similar skin condition at that time.  He related 
that he applied for service connection for a skin condition 
immediately after service, but was unable to report for his 
VA examination because of his unreliable transportation.  
Since that time, he testified that his skin condition had 
worsened and that it exhibited itching, oozing, leg swelling, 
general pain and skin discoloration.  

An August 1994 statement from the Morgantown, West Virginia 
Salvation Army Commanding Officer was received.  He related 
that he had known the veteran since 1977, and that the 
veteran had a skin condition which had seeping fluid and was 
swollen and inflamed.  He also indicated that the veteran 
told him at that time that he had the skin condition since 
his service in Vietnam.  

In September 1994, statements were received from the 
veteran's mother, wife and sister on behalf of his claim.  
All indicated that the veteran did not have a skin condition 
prior to service and after his return from Vietnam, he had 
skin lesions which were in the form of open, running sores 
that persisted to the present date.  

VA outpatient treatment records from April 1985 to 
September 1994 were obtained and associated with the claims 
folder.  These records, many which were duplicates, showed 
ongoing treatment for lichen planus nodularis.  

A hearing was held on October 1, 1997, in Washington, D.C., 
before Barbara B. Copeland.  The veteran and his spouse 
testified regarding his skin condition.  The veteran's spouse 
testified as to the location of the skin condition and that 
the veteran sought medical treatment for the condition.  The 
veteran testified that his skin condition had its initial 
onset approximately one to two months prior to his return 
from Vietnam.  He also related that he had the same rash as 
he had in service because the rash never resolved.  

Pursuant to the Board's September 1998, remand, the veteran's 
service personnel file was obtained and associated with the 
claims folder.  This record showed that the veteran received 
a Vietnam Service Medal, Vietnam Campaign Medal, National 
Defense Service Medal and Good Conduct Medal.  He served in 
Vietnam from April 1968 to May 1969.  During that time, he 
served as a radio relay and carrier operator and in a 
construction specialty.  There was no evidence in the 
personnel records to show that the veteran had any combat 
service.  

The veteran underwent a VA examination in December 1998.  The 
claims folder was reviewed thoroughly by the examiner.  The 
veteran indicated that while on active duty in Vietnam, he 
noticed a rash on his left leg and his groin area.  At that 
time, he felt it was "jungle rot."  At the time of the 
examination, he was undergoing no treatment.  He stated that 
the rash was stable, however, it had never relented.  He 
noticed swelling of the lower extremity due to severe 
varicosities.  His symptoms at the time of the examination 
were swelling, pruritus, achiness, occasional weeping and 
excoriation of the area.  He underwent a biopsy in 
August 1985, and the diagnosis at that time was 
hyperkeratosis, acanthosis and chronic inflammation.  There 
was no evidence of malignancy found in the specimen.  
Physical examination showed residual scars from the lesion on 
his anterior shin in two areas.  The first area was 7 by 3 
centimeters and the second area was 2 by 2 centimeters.  He 
had a macular, scaly, crusting and slightly ulcerative lesion 
on the anterolateral lower extremity measuring 5 by 3 
centimeters.  The lower extremity did show significant venous 
varicosities and swelling of one plus edema compared to the 
right lower extremity.  The diagnoses were chronic lichen 
planus nodularis, hyperkeratosis, acanthosis and chronic 
inflammation per biopsy done August 1985 and Agent Orange 
exposure per the veteran's history.  

The veteran underwent another VA examination in 
February 1999.  The veteran complained that the rash on his 
left leg had been relentless since 1969.  It appeared to wax 
and wane to some extent.  He complained of itching, burning, 
stinging, and sometimes seepage of fluid.  Physical 
examination revealed that the rash was confined to the left 
lower extremity, lateral part of the shin.  There was some 
atrophic scarring where the veteran related there had been 
some previous rash.  At the time of the examination, it was a 
few centimeters in its longest diameter.  There was thickened 
skin with minor excoriations and a violaceous hue to the 
base.  There was no sign of chloracne.  He had extensive 
varicose veins only on the left lower extremity.  There was 
no edema.  Pulses in both lower extremities were palpable and 
strong.  There was no systemic or nervous type 
manifestations.  The diagnosis was hypertrophic lichen 
planus.  In looking at the veteran's hands, face, and both 
lower extremities, the examiner stated that there were no 
signs of either chloracne or porphyria cutanea related to 
Agent Orange exposure.  The examiner stated that it was his 
opinion that it was unlikely that the veteran's skin 
condition was related to Agent Orange exposure.  

Analysis

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  In the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
disease so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1998).  

Regarding Agent Orange, the Board notes that a chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

As for the veteran's claim of service connection for a skin 
condition on a direct basis, there is no evidence of record 
which shows that the veteran had a skin condition of the left 
leg in service.  In 1969, when the veteran initially filed 
for service connection for a skin condition, he wrote the RO 
indicating that he could not keep his VA examination and that 
his rash had cleared at that time and that he would contact 
VA if the rash returned.  The next medical evidence of record 
indicating that the veteran sought treatment for a skin 
condition was in 1982, more than 13 years after service.  
Although a June 1994 affidavit was submitted to VA by the 
veteran's comrade-in-arms, who indicated that he knew the 
veteran prior to Vietnam, served with him in Vietnam, and was 
aware that the veteran developed a skin rash in Vietnam, the 
evidence of record does not show that the veteran had combat 
service, and thus, the comrade-in-arms' statement by itself 
is not sufficient alone to indicate that the veteran's skin 
rash was the result of service.  See 38 U.S.C.A. § 1154.  The 
other evidence of record shows that the veteran was treated 
over the years for a skin condition.  However, no medical 
evidence of record substantiates the veteran's claim that he 
developed his skin condition as a result of service.  
Therefore, service connection for a skin condition is not 
warranted.  

As for service connection for a skin condition due to Agent 
Orange exposure, it is clear from the record that the veteran 
served in Vietnam.  However, the Board notes that the 
veteran's skin condition is not considered a presumptive 
disability due to Agent Orange exposure. Accordingly, the 
veteran is not entitled to any presumption that he has a skin 
condition that is etiologically related to exposure to 
herbicide agents used in Vietnam.  

The veteran may, however, prove that he has a skin condition 
due to Agent Orange exposure on a direct basis.  See Combee 
v. Brown.  

In this regard, the veteran, his comrade-in-arms, his mother 
and his sister have all indicated that he had some type of 
skin disorder when he came home from Vietnam. The veteran and 
all the others that submitted affidavits on his account can 
provide eyewitness accounts of the veteran's visible 
symptoms. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, the veteran testified in October 1997, 
regarding the onset of his skin disorder and he and his wife 
testified as to what the disorder looked like.  His service 
personnel records indicate that he was a radio relay and 
carrier operator and in construction while stationed in 
Vietnam.  The veteran's hearing testimony, the statement 
provided by his wife, comrade-in-arms, mother and sister and 
his service personnel records are all found to be credible in 
light of the other evidence of record.  However, the 
statement from his-comrade-in-arms is not accepted as 
sufficient proof of service connection because the record 
does not show that he served in combat.  Furthermore, the 
veteran's medical records, including a biopsy, does not 
indicate that the veteran was treated for a skin condition 
due to Agent Orange exposure.  Moreover, in the most recent 
VA examination of February 1999, the examiner gave an opinion 
which indicated, in pertinent part, that it was his opinion 
that it was unlikely that the veteran's skin condition was 
related to Agent Orange exposure.  There is no medical 
evidence, in service, after service, or presently, that the 
veteran has a skin condition related to Agent Orange.  
Therefore, service connection for a skin condition due to 
Agent Orange exposure is not warranted.  


ORDER

Service connection for a skin condition on a direct basis and 
due to Agent Orange exposure is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

